OPINION
BY THE COURT:
The above entitled cause is now being determined on Relator’s application for rehearing. The original opinion was rendered on February 6th, and the application for rehearing was not presented until May 22nd.
The rules of court provide that application for rehearing must be filed within ten days. It is obvious that this rule was not complied with.
The failure to file within time is sufficient ground to' deny the application, unless some unusual or extraordinary situation arises.
Counsel for the Relator seeks to bring his application under the unusual and extraordinary grounds.
Rather recently the Supreme Court decided the case of Kaiser v Industrial Commission, 136 Oh St, page 440, (April 1, 1940) which case reversed a former pronouncement of that court.
If the Kaiser case is applicable, we would grant the rehearing notwithstanding our rule limiting the time to file to ten days.
After carefully considering the original opinion in connection with the Kaiser case, we find that the controlling feature upon which the instant case was decided was not the same as the Kaiser case.
The application for rehearing will be denied.